DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of the priority documents have been received in Application No 16/886068.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jong Man (KR-200357547-Y1, hereinafter referred as Jong, cited in the Applicant’s 05/20/2020 IDS) in view of Kim; Seokhyun (US 20180274826 A1, hereinafter referred as Kim) and UMEMOTO H (JP-2003072897-A, hereinafter refereed as Umemoto) and in further view of Tanaka Yukihiro (WO-2018073990-A, hereinafter referred as Tanaka) 
In reference to claim 1, Jong discloses the claimed invention including:
Jong teaches an entrance refrigerator(30), comprising: a cabinet(32), including: a first surface(at 35a) having a first opening(see annotated reference below) exposed to a first space(2); a second surface(at 35b) having a second opening(see annotated reference below) exposed to a second space(3); and a storage space(see annotated reference below), wherein the cabinet is configured to be(interpreted as capable of being) embedded in an outer wall(7) partitioning the first space(2) and the second space(3); a first door (35a)configured to selectively open and close the first opening; a second door(35b) configured to selectively open and close the second opening; a cold air supply assembly(36) configured to supply cold air to the storage space(see annotated reference below), 

    PNG
    media_image1.png
    322
    363
    media_image1.png
    Greyscale

 
Jong fails to disclose the cold air supply assembly including: a first cold air supply mounted on an upper portion of a rear surface of the cabinet; wherein the first cold air supply includes: a thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element; a cold sink mounted on the endothermic surface of the thermoelectric element; a heat absorption fan positioned in front of the cold sink; a heat sink mounted on the exothermic surface of the thermoelectric element; 35Attorney Docket No.: 3449-4088PUS1 a heat dissipation fan disposed at a rear of the heat sink; and a heat insulation block surrounding edges of the thermoelectric element and disposed between the cold sink and the heat sink to block heat transfer between the cold sink and the heat sink; 
However, Kim teaches that in the art of refrigerators, that it is known to cool the interior space of the refrigerator utilizing a cold air supply system (see figure 4) which includes a first cold air supply mounted on an upper portion of a rear surface of the cabinet (see figure 4); . Kim teaches that this type of cooling system is used in system where noise is undesirable [0005]. This is strong evidence that modifying as claimed would produce predictable result i.e.  producing way less noise compared to the conventional refrigeration cycle. Furthermore, Kim teaches having this less noisy cooling unit mounted on an upper portion of the rear surface of the cabinet (see figure 3). Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong by Kim such that the cold air supply 36 of Jong, was substituted with thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element; a cold sink mounted on the endothermic surface of the thermoelectric element; a heat absorption fan positioned in front of the cold sink; a heat sink mounted on the exothermic surface of the thermoelectric element; 35Attorney Docket No.: 3449-4088PUS1 a heat dissipation fan disposed at a rear of the heat sink; and a heat insulation block surrounding edges of the thermoelectric element and disposed between the cold 
Jong as modified fails to disclose a second cold air supply mounted on a lower portion of the rear surface of the cabinet.
However, Umemoto teaches in the art of cooling that having an upper and lower Peltier elements 2 along with heat radiating component 4, heat radiating fan 5heat conduction member 3 to efficiently cool or heat a tank from the upper part to the lower part (see underlined). Umemoto Further teaches, the tank 1 may be changed to a container or a tank having a different material and shapes thus these structures can be maintained at a low cost, efficiently and uniformly at a low temperature and can be used for storage (see underlined). This is strong evidence that modifying as claimed would produce predictable result i.e. to efficiently cool a compartment from the upper part to the lower part. Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong as modified, by teaching of Umemoto to advantageously provide a second cold air supply on lower portion of the rear surface of the cabinet such that the second cold air supply unit would comprise a second Peltier element/thermoelectric element, heat radiating component, heat radiating fan, cooling fan and cold sink that are mounted on a lower portion of the rear surface of the cabinet inside the cold air supply since it has been held that mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Jong as modified by Kim and Umemoto fails to teach an external air guide provided at the rear surface of the cabinet between the first cold air supply and the second cold air supply in 
However, Tanaka teaches in the art of refrigeration, that it is a known method to provide air guides (18c and 18d) at a rear panel such that the air guides guiding the air blown to the radiating heat sink by the radiating fan to the at least one opening of the rear panel (see abstract). Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong as modified by Kim and Umemoto, by teachings of Tanaka such that the air guides are provided on the rear surface of the cabinet in order to guide the air blown out of the second cold air supply to flow out ward away from the first cold air supply and to not interfere. Positioning the air guides between the first cold air supply and the second cold air supply is a known technique to minimize inflow of air discharged from the second cold air supply to the first cold air supply. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
In regards to claim 2, Jong, Kim, Umemoto and Tanaka disclose the claimed invention. 
Jong fails to disclose the heat sink includes: a sink body having a front surface attached to the exothermic surface of the thermoelectric element; and a plurality of heat exchange fins arranged on a rear surface of the sink body.
However, Kim teaches the heat sink (33) includes: a sink body having a front surface attached to the exothermic surface (right side) of the thermoelectric element (31); and a plurality of heat exchange fins(33c) arranged on a rear surface of the sink body (see figure 4). Therefore, it would have been obvious to one ordinary skilled in the art at the time of the invention was 
In regards to claim 3, Jong, Kim, Umemoto and Tanaka disclose the claimed invention.
Jong fails to teach a first heat dissipation cover covering the heat sink and the heat dissipation fan of the first cold air supply.
However, Kim teaches having an upper cold air supply where in a first heat dissipation cover (heat-radiation cover 8) covering the heat sink (33) and the heat dissipation fan (5) of the first cold air supply (see annotated reference below).
Jong also fails to teach a second heat dissipation cover covering the heat sink and the heat dissipation fan of the second cold air supply.
However, Umemoto teaches having a second cold air supply at the lower rear surface of the cabinet as explained above in claim 1. Accordingly, An ordinary person skilled in the art at the time of the invention was filled would recognize that the second cold air supply taught by Umemoto would require a second heat dissipation cover 8 same way as the first cold air supply of Kim, in order to substantially surround the heat sink 33 and protect the back plate 14 and the heat-radiation fan 5 from the rear of the back plate 14 and the heat-radiation fan 5, see Kim [0081], held that mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

    PNG
    media_image2.png
    431
    366
    media_image2.png
    Greyscale

In regards to claim 4, Jong, Kim, Umemoto and Tanaka disclose the claimed invention.
Jong when modified by Kim, Umemoto and Tanaka includes each of the first heat dissipation cover(first heat-radiation cover 8 of Kim) and the second heat dissipation cover(second heat-radiation cover 8) includes: a cover body having an open front side(see annotated reference below), the cover body having an interior space covering the heat sink(33) and the heat dissipation fan(5), wherein at least a portion of the cover body includes a plurality of heat dissipation holes (81)allowing external air to flow in and out of the cover body; and 36Attorney Docket No.: 3449-4088PUS1 a flange(see annotated reference below) extending from the cover body at an edge of the front side of the cover body and in contact with the rear surface of the cabinet.

    PNG
    media_image3.png
    262
    251
    media_image3.png
    Greyscale

In regards to claim 14, Jong, Kim, Umemoto and Tanaka disclose the claimed invention
Jong discloses an entrance refrigerator(refrigerator 30), comprising : a cabinet(32) including a storage space(see annotated reference of claim 1), wherein the cabinet is configured to be( interpreted as capable of being) embedded in an outer wall (7) partitioning a first space(2) and a second space(3); a cold air supply assembly(36) configured to supply cold air to the storage space (see annotated reference of claim 1).
Jong fails to disclose the cold air supply assembly including: a first cold air supply mounted on an upper portion of a rear surface of the cabinet; wherein the first cold air supply includes: a thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element; a cold sink mounted on the endothermic surface of the thermoelectric element; a heat absorption fan positioned in front of the cold sink; a heat sink mounted on the exothermic surface of the thermoelectric element; and a heat dissipation fan disposed at a rear of the heat sink.
. Kim teaches that this type of cooling system is used in system where noise is undesirable [0005]. This is strong evidence that modifying as claimed would produce predictable result i.e.  producing way less noise compared to the conventional refrigeration cycle. Furthermore, Kim teaches having this less noisy cooling unit mounted on an upper portion of the rear surface of the cabinet (see figure 3). Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong by Kim such that the cold air supply 36 of Jong, was substituted with thermoelectric element including an endothermic surface on a first side of the thermoelectric element and an exothermic surface on a second side of the thermoelectric element, the first side of the thermoelectric element being opposite to the second side of the thermoelectric element; a cold sink mounted on the endothermic surface of the thermoelectric element; a heat absorption fan positioned in front of the cold sink; a heat sink mounted on the exothermic surface of the thermoelectric element; 35Attorney Docket No.: 3449-4088PUS1 a 
Jong as modified fails to disclose a second cold air supply mounted on a lower portion of the rear surface of the cabinet.
However, Umemoto teaches in the art of cooling that having an upper and lower Peltier elements 2 along with heat radiating component 4, heat radiating fan 5heat conduction member 3 to efficiently cool or heat a tank from the upper part to the lower part (see underlined). Umemoto Further teaches, the tank 1 may be changed to a container or a tank having a different material and shapes thus these structures can be maintained at a low cost, efficiently and uniformly at a low temperature and can be used for storage (see underlined). This is strong evidence that modifying as claimed would produce predictable result i.e. to efficiently cool a compartment from the upper part to the lower part. Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong as modified, by teaching of Umemoto to advantageously provide a second cold air supply on lower portion of the rear surface of the cabinet such that the second cold air supply unit would comprise a second Peltier element/thermoelectric element, heat radiating component, heat radiating fan, cooling fan and cold sink that are mounted on a lower portion of the rear surface of the cabinet inside the cold air supply since it has been held that mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Jong as modified by Kim and Umemoto fails to teach an external air guide provided at the rear surface of the cabinet between the first cold air supply and the second cold air supply in 
However, Tanaka teaches in the art of refrigeration, that it is a known method to provide air guides (18c and 18d) at a rear panel such that the air guides guiding the air blown to the radiating heat sink by the radiating fan to the at least one opening of the rear panel (see abstract). Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong as modified by Kim and Umemoto, by teachings of Tanaka such that the air guides are provided on the rear surface of the cabinet in order to guide the air blown out of the second cold air supply to flow out ward away from the first cold air supply and to not interfere. Positioning the air guides between the first cold air supply and the second cold air supply is a known technique to minimize inflow of air discharged from the second cold air supply to the first cold air supply. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
In regards to claim 15, Jong, Kim, Umemoto and Tanaka disclose the claimed invention.
Jong fails to teach a first heat dissipation cover configured to cover the heat sink and the heat dissipation fan of the first cold air supply.
However, Kim teaches having a cooling an upper cold air supply where in a first heat dissipation cover (heat-radiation cover 8) covering the heat sink (33) and the heat dissipation fan (5) of the first cold air supply (see annotated reference below).
Kim fails to teach a second heat dissipation cover configured to cover the heat sink and the heat dissipation fan of the second cold air supply.
33 and protect the back plate 14 and the heat-radiation fan 5 from the rear of the back plate 14 and the heat-radiation fan 5, see Kim [0081], since it has been held that mere duplication of parts i.e. providing a second heat radiation cover 8’ to cover the second air supply, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).



    PNG
    media_image2.png
    431
    366
    media_image2.png
    Greyscale

In regards to claim 16, Jong, Kim, Umemoto and Tanaka disclose the claimed invention.
.

    PNG
    media_image4.png
    262
    251
    media_image4.png
    Greyscale
 

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jong Man (KR-200357547-Y1, hereinafter referred as Jong, cited in the Applicant’s 05/20/2020 IDS) in view of Kim; Seokhyun (US 20180274826 A1, hereinafter referred as Kim), UMEMOTO H (JP-2003072897-A, hereinafter refereed as Umemoto), Tanaka Yukihiro (WO-2018073990-A, hereinafter referred as Tanaka) and in further view of YAO, Ai-jun (CN 110390775 A hereinafter referred as Yao).
In regards to claim 5 and 17, Jong, Kim, Umemoto and Tanaka disclose the claimed invention.


    PNG
    media_image5.png
    351
    328
    media_image5.png
    Greyscale

Jong, Kim, Umemoto and Tanaka fails to teach wherein each cover body has a hexahedron shape wherein plurality of heat dissipation holes are provided in the left surface portion and the right surface portion.
However, Yao teaches a cover body (heat dissipation cover,13) wherein the cover body has a hexahedron shape (the change in form or shape, without any new or unexpected results, is In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04) wherein plurality of heat dissipation holes (plurality of heat dissipation holes, see annotated reference below) are provided in the left surface portion and the right surface portion. Accordingly, an ordinary person skilled in the art at the time of the invention was filled would be motivated to modify Jong, Kim, Umemoto and Tanaka by teachings of Yao in order to provide more heat dissipation holes on the left and right side surface portion of the heat dissipation cover 8 since it is commonly known engineering principle in the art of heat dissipation that providing more holes on a given surface would increase a heat dissipation of a system or an air flow towards a system as needed based on configuration of the fan and holes. 


    PNG
    media_image6.png
    290
    463
    media_image6.png
    Greyscale


Claim 6-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jong Man (KR-200357547-Y1, hereinafter referred as Jong, cited in the Applicant’s 05/20/2020 IDS) in view of Kim; Seokhyun (US 20180274826 A1, hereinafter referred as Kim), UMEMOTO H (JP-2003072897-A, hereinafter refereed as Umemoto), Tanaka Yukihiro (WO-
In regards to claim 6, Jong, Kim, Umemoto, Tanaka, Yao and Joung disclose the claimed invention.
Jong when modified by Kim, Umemoto, Tanaka and Yao include an external air guide provided at the rear surface of the cabinet between the first cold air supply and the second cold air supply in order to minimize inflow of air discharged from the second cold air as explained above in claim 1.  
Jong, Kim, Umemoto, Tanaka and Yao further teaches the external air guide is coupled to the upper surface portion of the second heat dissipation cover or the lower surface portion of the first heat dissipation cover(since providing an air guide between the first and second cold air supply has been explained in claim 1, coupling this air guide either to the upper surface portion of the second heat dissipation cover or the lower surface portion of the first heat dissipation cover would not result in a new or unpredictable result other than guiding the air blown to the radiating heat sink by the radiating fan to the at least one opening of the rear panel as taught by Tanaka, see abstract. Given the location of the air guide between the upper and lower cold air supply, it is a common knowledge for an ordinary skilled in the art of heat dissipation that the air guide also lowers the air discharged from the second air supply to the first cold air supply in addition to guiding the air discharged from the first cold air supply as discussed above). 


    PNG
    media_image7.png
    289
    431
    media_image7.png
    Greyscale

Tanaka fails to teach wherein the external air guide is symmetric about a horizontal center of at least one of the first heat dissipation cover and the second heat dissipation cover.
However, Joung teaches wherein the external air guide (first air guide181) is symmetric about a horizontal center of at least one of the first heat dissipation cover and the second heat dissipation cover (see annotated reference below, showing the air guide symmetric about a horizontal center of the ice maker 151). Joung teaches the air guide 181 located under the ice maker 151 and is symmetric about the horizontal body of the ice maker guiding the cold air around the ice maker, see figure 4. Accordingly, it would have been obvious to one ordinary skilled in the art at the time of the invention was filled, to modify Jong, Kim, Umemoto, Tanaka and Yao by teachings of Joung i.e. air guide located under an ice maker and is symmetric about a horizontal center of the 

    PNG
    media_image8.png
    409
    533
    media_image8.png
    Greyscale

In regards to claim 7, Jong, Kim, Umemoto, Tanaka, Yao and Joung disclose the claimed invention.
Jong when modified by Kim, Umemoto, Tanaka, Yao and Joung includes an the external air guide extends past the left surface portion and the right surface portion of the first heat dissipation cover in the horizontal direction and extends in the vertical direction (the annotated reference above shows the air guide 181 extending outwardly on horizontal direction both on the left and right direction, surrounding the ice maker 151 

In regards to claims 8-13, Jong, Kim, Umemoto, Tanaka,Yao and Joung disclose the claimed invention.
Jong when modified by Kim, Umemoto, Tanaka and Joung includes the external air guide further includes a base coupled to the upper surface portion of the second heat dissipation cover or the lower surface portion of the first heat dissipation cover(this limitation has been explained in claim 6 above therefore same rational applied here), and wherein at least one of the inclined portion and the rounded portion extends from a first side of the base(the shape of the air guide was explained under claim 7 and the above annotated figure), since applicant has not disclosed that having an inclined portion on the air guide solves any stated problem or provides any unexpected result, and it appears that the air guide of the modified air guide of Jong, Kim, Umemoto, Tanaka by teachings of Joung to be symmetric as explained in claim 7, would perform the function of air guiding equally well with the air guide of the instant application having an include portion. Further, it is a matter of engineering design to arrange the external air guide in different ways, where the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see 
In regards to claim 18, Jong, Kim, Umemoto, TanakaYao and Joung disclose the claimed invention.
the external air guide is coupled to the upper surface portion of the second heat dissipation cover, and wherein the external air guide is symmetric about a horizontal center of at least one of the first heat dissipation cover and the second heat dissipation cover.

Jong, Kim, Umemoto, Tanaka and Yao further teaches the external air guide is coupled to the upper surface portion of the second heat dissipation cover (since providing an air guide between the first and second cold air supply has been explained in claim 1, coupling this air guide either to the upper surface portion of the second heat dissipation cover or the lower surface portion of the first heat dissipation cover would not result in a new or unpredictable result other than guiding the air blown to the radiating heat sink by the radiating fan to the at least one opening of the rear panel as taught by Tanaka, see abstract. Given the location of the air guide between the upper and lower cold air supply or coupling the air guide to the upper surface portion of the second heat dissipation cover, it is a common knowledge for an ordinary skilled in the art of heat dissipation that the air guide also lowers the air flow discharged from the second air supply to the first cold air supply in addition to guiding the air discharged from the first cold air supply)
Jong, Kim, Umemoto, Tanaka and Yao teach an air guide as explained above but fails to teach wherein the external air guide is symmetric about a horizontal center of at least one of the first heat dissipation cover and the second heat dissipation cover.
However, Joung teaches wherein the external air guide (first air guide 181) is symmetric about a horizontal center of at least one of the first heat dissipation cover and the second heat dissipation cover (see figure 4 and 5). Joung teaches the air guide 181 located under the ice maker 151 and is symmetric about the horizontal body of the ice 

In regards to claim 19, Jong, Kim, Umemoto, Tanaka, Yao and Joung disclose the claimed invention. 
Jong when modified by Kim, Umemoto, Tanaka, Yao and Joung includes the external air guide extends past the left surface portion and the right surface portion of the first heat dissipation cover in the horizontal direction(see annotated reference of claim 20, in which the air guide extends past the left and right surface portion of the ice maker), and 41Attorney Docket No.: 3449-4088PUS1 wherein an upper end of the external air guide is higher than the lower surface portion of the first heat dissipation cover and is lower than the upper surface portion of the first heat dissipation cover(since air guide of Tanaka was modified by the symmetric air guide of Joung as explained in claim 18 above and the air guide is coupled to the upper surface portion of the heat radiation cover 8 of Kim as explained in claim 18, an ordinary person in the art would recognize that an upper end of the air guide would be higher than the lower surface portion of the first heat radiation cover and is lower 
In regards to claim 20, Jong, Kim, Umemoto, Tanaka, Yao and Joung disclose the claimed invention. 
Jong fails to teach wherein the external air guide includes: a base coupled to the upper surface portion of the second heat dissipation cover, the base including a first side spaced apart from a second side in the horizontal direction; an inclined portion extending from each of the first side and the second side of the base; a rounded portion extending from each inclined portion; and a vertical portion extending from each rounded portion.
However, Joung teaches an external air guide(air guide 181) includes: a base coupled to the upper surface portion of the second heat dissipation cover(the base of the air guide being coupled to the upper surface of the second heat radiation cover has been explained above under claim 18) , the base including a first side spaced apart from a second side in the horizontal direction(see annotated reference of air guide below); an inclined portion extending from each of the first side and the second side of the base; a rounded portion(see annotated reference of claim 6 as taught by Tanaka ) extending from each inclined portion; and a vertical portion extending from each rounded portion(the shape of the air guide was explained under claim 8 and the above annotated figure), since applicant has not disclosed that having an inclined portion on the air guide solves any stated problem or provides any unexpected result, and it appears that the air guide of the modified air guide of Jong, Kim, Umemoto, Tanaka by teachings of Joung to be symmetric as explained in claim 7, would perform the function of air guiding equally well with the air guide of the instant application having an include portion. Further, it is a matter of engineering design to arrange the external air guide in different ways, where the change in form .

    PNG
    media_image9.png
    307
    552
    media_image9.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards; Jesse W. (US 20150075184 A1) discloses cooling systems for removing and dissipating heat from chambers and/or surfaces, including cooling systems and refrigeration systems utilizing thermoelectric cooling elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763